DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Action
Receipt of Remarks filed on 11/14/2021 is acknowledged. Claims 1-2 and 39-40 are pending in this application. Claims 3-38 and 41-43 have been cancelled.  Claim 1 has been amended.

Status of Claims
Accordingly, claims 1-2 and 39-40 are presented for examination on the merits for patentability, which are allowable.

Withdrawn of Claim rejection
Applicant’s claim amendment filed on 11/14/2021 has been considered.  The instant claim 1 has been amended wherein the transitional phrase “consisting of” is recited.  As such, the scope of instant claim 1 has been changed which overcome the previous claim rejection under 35 U.S.C. 103(a) as being unpatentable over withdrawn.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The instant claim 1 has been amended and recites “A thiol-containing alkyl fatty acid formulation, for reducing HbA1c levels in mammalian subjects in need thereof, consisting of 600 mg alpha- lipoic acid, 400 mg L-carnitine, 100 mg CoQ10, 750 mg L-glutamine, and 1500 mg L- arginine as active ingredients, and optionally pharmaceutically acceptable carriers and excipients”.
The closest prior art RICHARDSON teaches a unit dosage form, which can comprise a combination of active ingredients, i.e., lipoic acid, L-carnitine, ubiquinone, L-arginine, ascorbic acid, choline, taurine, folic acid, magnesium, N-acetyl-cysteine, , melatonin, selenium, tocotrienol, tetrahydrobiopterin, vanadium,  chromium and/or zinc, useful for treating, preventing, managing or clinical amelioration of insulin resistance and type 2 diabetes.
However, RICHARDSON does not exemplify or provide a specific example of a unit dosage form that only contains the claimed lipoic acid, L-carnitine, ubiquinone and L-arginine as active ingredients.  Indeed, RICHARDSON teaches that the unit dosage form, besides the claimed lipoic acid, L-carnitine, CoQ10 (ubiquinone) and/or L-arginine, it also includes other active ingredients, e.g. ascorbic acid, choline, taurine, folic acid, magnesium and/or N-acetyl-cysteine.
not have been motivated to particularly select the claimed active ingredients, as sole actives, to arrive at the instantly claimed formulation.  Therefore, the invention, as a whole, would not have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments” on Statement of Reasons for Allowance. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616